
	

113 HR 5506 IH: Home Improvement Loan Modernization Act of 2014
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5506
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Mr. Huffman (for himself and Mr. Heck of Washington) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend title I of the National Housing Act to, for financing alterations, repairs, and
			 improvements to, or conversion of, existing structures, modify premium
			 charges and the dollar amount limitation on loans, including energy
			 efficiency home improvements.
	
	
		1.Short titleThis Act may be cited as the Home Improvement Loan Modernization Act of 2014.
		2.Modification to premium charges on financing certain alterations, repairs, and improvements to, or
			 conversions of, existing structuresSubsection (f) of section 2 of the National Housing Act (12 U.S.C. 1703(f)) is amended—
			(1)in paragraph (2), by striking paragraph (1) and inserting paragraphs (1) and (3); and
			(2)by inserting at the end the following new paragraph:
				
					(3)Financing alterations, repairs, improvements, or conversionsNotwithstanding paragraphs (1) and (2), in the case of a loan, advance of credit, or purchase in
			 connection with insurance granted under subparagraph (A)(i) or
			 subparagraph (B) of paragraph (1), the premium charge for such insurance
			 shall be paid by the financial institution providing the loan or advance
			 of credit, as follows:
						(A)At the time of the making of the loan, advance of credit, or purchase, a single premium payment in
			 an amount not to exceed 2.75 percent of the amount of the original insured
			 principal obligation.
						(B)In addition to the premium under subparagraph (A), annual premium payments during the term of the
			 loan, advance, or obligation purchased in an amount not exceeding 1.5
			 percent of the remaining insured principal balance (excluding the portion
			 of the remaining balance attributable to the premium collected under
			 subparagraph (A) and without taking into account delinquent payments or
			 prepayments).
						(C)Premium charges under this paragraph shall be established in amounts that are sufficient, but do
			 not exceed the minimum amounts necessary (as determined based upon risk to
			 the Federal Government under existing underwriting requirements) to
			 maintain a negative credit subsidy for the program under this section for
			 insurance of loans, advances of credit, or purchases in connection with—
							(i)financing alterations, repairs, and improvements for single-family structures; and
							(ii)financing alterations, repairs, improvements, or conversions of an existing structure used or to be
			 used as an apartment house or a dwelling for two or more families.
							(D)The Secretary may increase the limitations on premium payments to percentages above those set forth
			 in subparagraphs (A) and (B), but only if necessary, and not in excess of
			 the minimum increase necessary, to maintain a negative credit subsidy as
			 described in subparagraph (C)..
			3.Modification to loan limitation for financing certain alterations, repairs, and improvements to, or
			 conversions of, existing structuresSubsection (b) of section 2 of the National Housing Act (12 U.S.C. 1703(b)) is amended—
			(1)in paragraph (1)—
				(A)in subparagraph (A)(i), by striking $25,000 and inserting $42,000;
				(B)in subparagraph (B)—
					(i)by striking $60,000 and inserting $101,888; and
					(ii)by striking $12,000 and inserting $20,378; and
					(C)in the matter after and below subparagraph (G), by adding at the end the following: The Secretary shall, by notice, annually increase the dollar amount limitation in subparagraph
			 (A)(i) and subparagraph (B) (as such limitations may have been previously
			 adjusted under this sentence) in accordance with the index established
			 pursuant to paragraph (12).; and
				(2)by adding at the end the following new paragraph:
				
					(12)Annual indexing of loans for financing alterations, repairs, and improvements to, or conversions
			 of, existing structuresNot later than 1 year after the date of enactment of the Home Improvement Loan Modernization Act of
			 2014, the Secretary shall develop a method of indexing to annually
			 increase the dollar amount limitations established in subparagraph (A)(i)
			 and subparagraph (B) of paragraph (1). Such index shall be based on the
			 Consumer Price Index for all urban consumers (CPI–U) computed by the
			 Bureau of Labor Statistics..
			4.Modification to loan limitation for energy efficiency home improvementsSubsection (b) of section 2 of the National Housing Act (12 U.S.C. 1703(b)), as amended by section
			 2 of this Act, is further amended by adding at the end the following new
			 paragraph:
			
				(13)The dollar amount limitations otherwise applicable under subparagraph (A)(i) and subparagraph (B)
			 of paragraph (1) (as adjusted by paragraph (12)) may be increased up to
			 150 percent of such limitation if at least half of the amount will be used
			 for energy conserving improvements or the installation of solar energy
			 systems (as defined in the last paragraph of section 2(a) of this Act)..
		
